APPENDIX A TO MULTIPLE CLASS PLAN OF CITY NATIONAL ROCHDALE FUNDS (FORMERLY CNI CHARTER FUNDS) MULTIPLE CLASS FUNDS City National RochdaleGovernment Money Market Fund (Servicing Class, Class N and Class S) City National RochdalePrime Money Market Fund (Institutional Class, Servicing Class, Class N and Class S) City National RochdaleCalifornia Tax–Exempt Money Market Fund (Servicing Class, Class N and Class S) City National RochdaleLimited Maturity Fixed Income Fund (Institutional Class and Class N) City National RochdaleGovernment Bond Fund (Institutional Class, Servicing Class and Class N) City National RochdaleCorporate Bond Fund (Servicing Class and Class N) City National RochdaleCalifornia Tax Exempt Bond Fund (Servicing Class and Class N) City National RochdaleFull Maturity Fixed Income Fund (Institutional Class and Class N) City National RochdaleIntermediate Fixed Income Fund (Institutional Class and Class N) City National RochdaleHigh Yield Bond Fund (Institutional Class, Servicing Class and Class N) City National RochdaleFixed Income Opportunities Fund (Class N) City National RochdaleMulti-Asset Fund (Institutional Class, Servicing Class and Class N) City National RochdaleDividend & Income Fund (Class N) City National RochdaleU.S. Core Equity Fund (Institutional Class, Servicing Class and Class N) City National RochdaleDiversified Equity Fund (Institutional Class and Class N) City National RochdaleSocially Responsible Equity Fund (Institutional Class and Class N) City National RochdaleEmerging Markets Fund (Class N) Dated: August 29, 2013
